IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 6, 2009
                               No. 08-30955
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

RONALD PERNELL GREEN,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:98-CR-20058-5


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Ronald Pernell Green, Federal prisoner # 09156-035, appeals the district
court’s August 5, 2008, order denying his Motion for Relief from Judgment
pursuant to F ED. R. C IV. P. 60(b)(1). Green’s prior appeal from the district
court’s interlocutory judgment denying his motion under 28 U.S.C. § 2255 in
part was dismissed by this court. Green failed to file a timely notice of appeal
from the district court’s final judgment in the § 2255 proceeding.        Green



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-30955

contended in his Rule 60(b) motion that he did not receive notice of the final
judgment and that he was misled by the district court clerk.
      Under Rule 60(b)(1), the district “court may relieve a party . . . from a final
judgment, order, or proceeding . . . [because of] mistake, inadvertence, surprise,
or excusable neglect.” Motions brought pursuant to Rule 60(b)(1), however, must
be filed within one year of entry of the judgment from which the party seeks
relief. R ULE 60(c)(1). Green’s Rule 60(b) motion was filed nearly 18 months
after entry of the final judgment in the § 2255 case.
      Relief may be granted outside of the one-year period under Rule 60(b)(6)
on the basis of “any other reason that justifies relief.” Such motions must be
brought within a “reasonable time,” R ULE 60(c)(1), however, and a court may
grant relief under Rule 60(b)(6) only when presented with “extraordinary
circumstances.”    Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002).         The
“catch-all provision [of Rule 60(b)(6) is] meant to encompass circumstances not
covered by Rule 60(b)’s other enumerated provisions.”          Id.   “Rule 60(b)(6)
motions are not substitutes for timely appeals.” Id. Moreover, “the timely filing
of a notice of appeal in a civil case is a jurisdictional requirement [and courts
have] . . . no authority to create equitable exceptions to jurisdictional
requirements.” Bowles v. Russell, 551 U.S. 205, 214 (2007).
      Green might have sought relief under F ED. R. A PP. P. 4(a)(5) & (6), but the
time for seeking such relief expired long before Green filed his Rule 60(b) motion.
See R ULE 4(a)(5)(A)(i) & (6)(B).   The Rule 60(b) motion was not filed within a
reasonable time and Green has not shown that extraordinary circumstances
justify relief from the judgment or that the district court abused its discretion
in denying his motion. See Hess, 281 F.3d at 216. The appeal is
      DISMISSED AS FRIVOLOUS.